DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
YThe present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is a first office action for application Serial No. 16/747,806 filed on 01/21/2020. Claims 1-20 have been examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites: "A vehicle comprising:
an electric machine configured to recharge a battery during regenerative braking;
friction brakes configured to apply torque to wheels of the vehicle to slow the vehicle;
a drivetrain having a transmission; and 
a controller programmed to, in response to and during an anti-locking braking event, 
generate a signal indicative of a total torque demand to brake the vehicle based on a difference between a desired wheel slip ratio and an actual wheel slip ratio, 
adjust a regenerative braking torque of the electric machine based on a product of the signal and a regenerative braking weighting coefficient and a pre-compensator of friction braking system dynamics to maintain or drive actual wheel slip at or toward the desired wheel slip,
adjust a friction braking torque of the friction brakes based on a product of the signal and a friction braking weighting coefficient to maintain or drive actual wheel slip at or toward the desired wheel slip,
further adjust the regenerative braking torque of the electric machine based on a closed-loop control to maintain or drive actual wheel slip at or toward the desired wheel slip, wherein the closed loop control includes adjusting the regenerative braking torque based on a difference between the product of the signal and the regenerative braking weighting coefficient and a pre-compensator of the friction braking system dynamics, an estimated regenerative braking torque, and adjusting the regenerative braking torque of the electric machine based on a regenerative braking torque compensation control block, and 
further adjust the regenerative braking torque of the electric machine based on a feed-forward compensator to maintain or drive actual wheel slip at or toward the desired wheel slip, wherein the feed-forward compensator is based on transfer functions that represent dynamics of the electric machine, dynamics of the friction brakes, and dynamics of the drivetrain and transmission of the vehicle."
This language is vague and indefinite for at least the following reasons:
Means-Plus-Function Language: Claim limitation “an electric machine configured to recharge a battery during regenerative braking” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Intended Use: The claim contains the following language that is vague and indefinite as it is unclear whether the scope of this language is intended to affirmatively require specific performance or whether this language is deliberately articulated as an expression of intended use:
an electric machine configured to recharge a battery during regenerative braking
friction brakes configured to apply torque to wheels of the vehicle to slow the vehicle
generate a signal indicative of a total torque demand to brake the vehicle based on a difference between a desired wheel slip ratio and an actual wheel slip ratio
adjust a regenerative braking torque of the electric machine based on a product of the signal and a regenerative braking weighting coefficient and a pre-compensator of friction braking system dynamics to maintain or drive actual wheel slip at or toward the desired wheel slip
adjust a friction braking torque of the friction brakes based on a product of the signal and a friction braking weighting coefficient to maintain or drive actual wheel slip at or toward the desired wheel slip
further adjust the regenerative braking torque of the electric machine based on a closed-loop control to maintain or drive actual wheel slip at or toward the desired wheel slip, wherein the closed loop control includes adjusting the regenerative braking torque based on a difference between the product of the signal and the regenerative braking weighting coefficient and a pre-compensator of the friction braking system dynamics, an estimated regenerative braking torque, and adjusting the regenerative braking torque of the electric machine based on a regenerative braking torque compensation control block
further adjust the regenerative braking torque of the electric machine based on a feed-forward compensator to maintain or drive actual wheel slip at or toward the desired wheel slip, wherein the feed-forward compensator is based on transfer functions that represent dynamics of the electric machine, dynamics of the friction brakes, and dynamics of the drivetrain and transmission of the vehicle
Accordingly, this language does not serve to patentably distinguish the claimed structure over that of the reference. See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
Idiomatic Language: The language of the claim is generally narrative and indefinite, failing to conform with current U.S. practice. This language appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors. For example:
The language “a controller programmed to, in response to and during an anti-locking braking event, … generate … adjust … adjust … further adjust … further adjust … slip” is vague and indefinite as it is unclear whether (and if so which and/or how) the steps “generate … adjust … adjust … further adjust … further adjust” are performed both “in response to” and “during an anti-locking braking event” (see e.g. the language and rejection of claim 4, below).
The language “adjust a regenerative braking torque of the electric machine based on a product of the signal and a regenerative braking weighting coefficient and a pre-compensator of friction braking system dynamics to maintain or drive actual wheel slip at or toward the desired wheel slip.” This language is vague and indefinite as it is unclear what the adjustment (and/or regenerative braking torque) is “based on” (e.g. 1. a product of the signal, 2. a regenerative braking weighting coefficient, and 3. a pre-compensator of friction braking system dynamics; or 1. a product of the signal x a regenerative braking weighting coefficient, and 2. a pre-compensator of friction braking system dynamics; or 1. a product of the signal x a regenerative braking weighting coefficient x a pre-compensator of friction braking system dynamics). Moreover, it is unclear whether “the signal” is intended to be multiplied by a coefficient and/or “dynamics” (and if so, what this means, and how?) or perhaps whether a “total torque demand” value is multiplied by a coefficient and/or a variable value? Moreover, the term “a pre-compensator of friction braking system dynamics” is vague and indefinite and leaves the reader in doubt as to the meaning of the technical features to which it refers, thereby rendering the definition and scope of the subject-matter of said claim unclear.
Similarly, the language “adjust a friction braking torque of the friction brakes based on a product of the signal and a friction braking weighting coefficient to maintain or drive actual wheel slip at or toward the desired wheel slip” is also vague and indefinite for reasons articulated in the paragraphs above.
Likewise, the language “further adjust the regenerative braking torque of the electric machine based on a closed-loop control to maintain or drive actual wheel slip at or toward the desired wheel slip, wherein the closed loop control includes adjusting the regenerative braking torque based on a difference between the product of the signal and the regenerative braking weighting coefficient and a pre-compensator of the friction braking system dynamics, an estimated regenerative braking torque, and adjusting the regenerative braking torque of the electric machine based on a regenerative braking torque compensation control block” is also vague and indefinite for reasons articulated in the paragraphs above. Namely, this language is even more confusing as it is unclear which of the many claim elements and/or steps are modified by which of the many other claim elements and/or steps, and how these elements/steps are intended to relate to each other and the invention as a whole.
Unclear delimitation/scope of claim limitations: The language of the claim is vague and indefinite as the scope of its individual claim limitation(s) are not clearly identified, such that persons of ordinary skill in the art would not be reasonably apprised of the metes and bounds of each individual limitation and the corresponding claim.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A vehicle comprising:
an electric machine [intended to recharge a battery during regenerative braking];
friction brakes [intended to apply torque to wheels of the vehicle [intended to slow the vehicle]];
a drivetrain having a transmission; and 
a controller programmed to: 
generate a signal indicative of a total torque demand [intended to brake the vehicle based on a difference between a desired wheel slip ratio and an actual wheel slip ratio];
adjust a regenerative braking torque of the electric machine based on a product of the signal and/or a regenerative braking weighting coefficient and/or a value [intended to maintain or drive actual wheel slip at or toward the desired wheel slip];
adjust a friction braking torque of the friction brakes based on a product of the signal and/or a friction braking weighting coefficient [intended to maintain or drive actual wheel slip at or toward the desired wheel slip];
further adjust the regenerative braking torque of the electric machine based on a closed-loop control [intended to maintain or drive actual wheel slip at or toward the desired wheel slip, wherein the closed loop control includes adjusting the regenerative braking torque based on a difference between the product of the signal and the regenerative braking weighting coefficient and/or a value and/or an estimated regenerative braking torque, and/or adjusting the regenerative braking torque of the electric machine based on a regenerative braking torque compensation control block];
further adjust the regenerative braking torque of the electric machine based on a feed-forward compensator [intended to maintain or drive actual wheel slip at or toward the desired wheel slip, wherein the feed-forward compensator is based on transfer functions that represent dynamics of the electric machine, dynamics of the friction brakes, and dynamics of the drivetrain and transmission of the vehicle]."
Claims 2-3 are further rejected as depending on this claim.

Claim 4 recites: "A vehicle comprising:
an axle having an input shaft to an open differential and output shaft extending out of the open differential;
wheels secured to each output shaft;
an electric machine secured to the input shaft and configured to slow the vehicle during regenerative braking;
friction brakes disposed about the wheels and configured to slow the vehicle; and
a controller programmed to, in response to and during an anti-locking braking event, 
generate a signal indicative of a total torque demand to brake the vehicle based on a difference between a desired wheel slip ratio and an actual wheel slip ratio, 
adjust a regenerative braking torque of the electric machine based on a product of the signal and a first weighting coefficient during the anti-lock braking event to maintain or drive actual wheel slip at or toward the desired wheel slip, 
adjust a friction braking torque of the friction brakes based on a product of the signal and a second weighting coefficient during the anti-lock weighting event to maintain or drive actual wheel slip at or toward the desired wheel slip, 
further adjust the regenerative braking torque based on a closed-loop control that includes a regenerative braking torque compensation control block and a feedback control to maintain or drive actual wheel slip at or toward the desired wheel slip, and 
further adjust the regenerative braking torque of the electric machine based on a feed-forward compensator to maintain or drive actual wheel slip at or toward the desired wheel slip."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Idiomatic Language: The language is generally narrative and indefinite, failing to conform with current U.S. practice. This language appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors. For example:
The language recites “a controller programmed to, in response to and during an anti-locking braking event, … generate … adjust … during the anti-lock braking event … adjust … during the anti-lock braking event … further adjust … further adjust … slip.” Thus, it is unclear whether some/all (and if so which and/or how) the steps “generate … adjust … adjust … further adjust … further adjust” are performed both “in response to” and/or “during an [anti-locking/anti-lock] braking event”
Inconsistent Terms: The language of the claims use inconsistent and vague claim terms, such that it is unclear if two similarly worded terms, or in other cases, a specific term followed by a general term, are intended to refer to the same claim element, or whether these terms are intended to be interpreted as distinct claim elements, or further, whether use of a general term is intended to be construed broadly such that a broad term may or may not encompass the narrow term, and finally, when requisite antecedent basis is established for each of these terms as used herein. For example, the following terms are unclear as used in the claims: 
an anti-locking braking event
the anti-lock braking event
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A vehicle comprising:
an axle having an input shaft [intended to an open differential and output shaft extending out of the open differential];
wheels secured to each output shaft;
an electric machine secured to the input shaft and [intended to slow the vehicle during regenerative braking];
friction brakes disposed about the wheels and [intended to slow the vehicle]; and
a controller programmed to: 
generate a signal indicative of a total torque demand [intended to brake the vehicle based on a difference between a desired wheel slip ratio and an actual wheel slip ratio];
adjust a regenerative braking torque of the electric machine based on a product of the signal and/or a first weighting coefficient [intended to maintain or drive actual wheel slip at or toward the desired wheel slip];
adjust a friction braking torque of the friction brakes based on a product of the signal and/or a second weighting coefficient [intended to maintain or drive actual wheel slip at or toward the desired wheel slip];
further adjust the regenerative braking torque based on a closed-loop control that includes a regenerative braking torque compensation control block and/or a feedback control [intended to maintain or drive actual wheel slip at or toward the desired wheel slip];
further adjust the regenerative braking torque of the electric machine based on a feed-forward compensator [intended to maintain or drive actual wheel slip at or toward the desired wheel slip]."
Claims 5-12 are further rejected as depending on this claim.

Claim 5 recites: "The vehicle of claim 4, wherein the feedback control includes adjusting the regenerative braking torque based on a difference between the product of the signal and the regenerative braking weighting coefficient and a pre-compensator of the friction braking system dynamics, and an estimated regenerative braking torque."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1 and 4 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Antecedent Basis: The following terms lack proper antecedent basis:
the product of the signal [and the regenerative braking weighting coefficient and a pre-compensator of the friction braking system dynamics]
the regenerative braking weighting coefficient 
the friction braking system dynamics
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The vehicle of claim 4, wherein the feedback control includes adjusting the regenerative braking torque based on a difference between a product of the signal and/or a regenerative braking weighting coefficient /or an estimated regenerative braking torque."
Claims 6-7 are further rejected as depending on this claim.

Claim 13 recites: "A vehicle comprising:
an electric machine configured to recharge a battery during regenerative braking;
friction brakes configured to apply torque to wheels of the vehicle to slow the vehicle; and
a controller programmed to, in response to and during an anti-locking braking event, 
generate a signal indicative of a total torque demand to brake the vehicle based on a difference between a desired wheel slip ratio and an actual wheel slip ratio, 
adjust a regenerative braking torque of the electric machine based on a product of the signal and a regenerative braking weighting coefficient to maintain or drive actual wheel slip at or toward the desired wheel slip, 
adjust a friction braking torque of the friction brakes based on a product of the signal and a friction braking weighting coefficient to maintain or drive actual wheel slip at or toward the desired wheel slip, and 
further adjust the regenerative braking torque of the electric machine based on a closed-loop control to maintain or drive actual wheel slip at or toward the desired wheel slip."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1 and 4 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A vehicle comprising:
an electric machine [intended to recharge a battery during regenerative braking];
friction brakes [intended to apply torque to wheels of the vehicle [intended to slow the vehicle]]; and
a controller programmed to: 
generate a signal indicative of a total torque demand [intended to brake the vehicle based on a difference between a desired wheel slip ratio and an actual wheel slip ratio];
adjust a regenerative braking torque of the electric machine based on a product of the signal and/or a regenerative braking weighting coefficient [intended to maintain or drive actual wheel slip at or toward the desired wheel slip];
adjust a friction braking torque of the friction brakes based on a product of the signal and/or a friction braking weighting coefficient [intended to maintain or drive actual wheel slip at or toward the desired wheel slip];
further adjust the regenerative braking torque of the electric machine based on a closed-loop control [intended to maintain or drive actual wheel slip at or toward the desired wheel slip]."
Claims 14-20 are further rejected as depending on this claim.

Claim 14 recites: "The vehicle of claim 13, wherein the closed-loop control includes adjusting the regenerative braking torque based on a difference between the product of the signal and the regenerative braking weighting coefficient and an estimated regenerative braking torque."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1, 4-5, and 13 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The vehicle of claim 13, wherein the closed-loop control includes adjusting the regenerative braking torque based on a difference between a product of the signal and/or a /or an estimated regenerative braking torque."
Claims 15-18 are further rejected as depending on this claim.

Claim 19 recites: “The vehicle of claim 13, wherein the controller is programmed to further adjust the regenerative braking torque of the electric machine based on a feed-forward compensator to maintain or drive actual wheel slip at or toward the desired wheel slip.”
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1, 4, and 13 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
 “The vehicle of claim 13, wherein the controller is programmed to further adjust the regenerative braking torque of the electric machine based on a feed-forward compensator [intended to maintain or drive actual wheel slip at or toward the desired wheel slip].”
Claim 20 is further rejected as depending on this claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-7, 12-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US 2016/0214486 A1).

Regarding claim 1, Suzuki discloses a vehicle (e.g. at least electric vehicle, see e.g. at least Abstract, ¶ 6, Fig. 1, and related text) comprising:
an electric machine [intended to recharge a battery during regenerative braking] (e.g. at least electric motor 1, see e.g. at least Abstract, ¶ 15, Fig. 1-3, and related text);
friction brakes [intended to apply torque to wheels of the vehicle [intended to slow the vehicle]] (e.g. at least hydraulic unit 5, see e.g. at least Abstract, ¶ 14-15, Fig. 1, and related text);
a drivetrain having a transmission (see e.g. at least Abstract, ¶ 6, 15, Fig. 1, and related text); and 
a controller (e.g. at least controller 50, 60, 100, 110, see e.g. at least Abstract, ¶ 14, Fig. 1, and related text) programmed to: 
generate a signal indicative of a total torque demand [intended to brake the vehicle based on a difference between a desired wheel slip ratio and an actual wheel slip ratio] (e.g. at least torque command, driver-requested braking torque, first regeneration torque command, first brake fluid pressure command, second regeneration torque command, second brake fluid pressure command, see e.g. at least Abstract, ¶ 6, 16-24, Fig. 2-6, and related text, controlling the torque commands based upon the difference between actual wheel slip ratios and predetermined and target slip ratios);
adjust a regenerative braking torque of the electric machine based on a product of the signal and/or a regenerative braking weighting coefficient and/or a value [intended to maintain or drive actual wheel slip at or toward the desired wheel slip] (id., calculating and outputting a first regeneration torque command value based on a basic driver request torque and a result of a regeneration torque command value, and further calculating and outputting a second regeneration torque command value based on the torque of the first regeneration torque command so that a wheel slip ratio s is a present target motor slip ratio Sm);
adjust a friction braking torque of the friction brakes based on a product of the signal and/or a friction braking weighting coefficient [intended to maintain or drive actual wheel slip at or toward the desired wheel slip] (id., calculating and outputting a first brake fluid pressure command value based on the driver-request braking force, and further calculating and outputting a second brake fluid pressure command value based on the fluid pressure of the first brake fluid pressure command value so that a wheel slip ratio is a present target brake slip ratio Sb);
further adjust the regenerative braking torque of the electric machine based on a closed-loop control [intended to maintain or drive actual wheel slip at or toward the desired wheel slip, wherein the closed loop control includes adjusting the regenerative braking torque based on a difference between the product of the signal and the regenerative braking weighting coefficient and/or a value and/or an estimated regenerative braking torque, and/or adjusting the regenerative braking torque of the electric machine based on a regenerative braking torque compensation control block] (id., determining, via the regeneration friction distribution control unit 200 and the motor ABS control unit 300, the first and second regeneration torque command values by performing regeneration torque feedback control to control the wheel slip ratios toward target slip ratios); and
further adjust the regenerative braking torque of the electric machine based on a feed-forward compensator [intended to maintain or drive actual wheel slip at or toward the desired wheel slip, wherein the feed-forward compensator is based on transfer functions that represent dynamics of the electric machine, dynamics of the friction brakes, and dynamics of the drivetrain and transmission of the vehicle] (see e.g. at least ¶ 17-18, 25, Fig. 3, 5-6, and related text, calculating the first regeneration torque command and the second regeneration torque command based upon, inter alia, estimated vehicle speed).

Regarding claim 2, Suzuki discloses that the estimated regenerative braking torque is based on an electrical current being generated by the electric machine and a speed of the vehicle wheel and a wheel slip (see e.g. at least Abstract, ¶ 6, 16-24, Fig. 2-6, and related text).

Regarding claim 4, Suzuki discloses a vehicle (e.g. at least electric vehicle, see e.g. at least Abstract, ¶ 6, Fig. 1, and related text) comprising:
an axle having an input shaft [intended to an open differential and output shaft extending out of the open differential] (see e.g. at least Abstract, ¶ 6, 15, Fig. 1, and related text);
wheels secured to each output shaft (id.);
an electric machine secured to the input shaft and [intended to slow the vehicle during regenerative braking] (e.g. at least electric motor 1, see e.g. at least Abstract, ¶ 15, Fig. 1-3, and related text);
friction brakes disposed about the wheels and [intended to slow the vehicle] (e.g. at least hydraulic unit 5, see e.g. at least Abstract, ¶ 14-15, Fig. 1, and related text); and
a controller (e.g. at least controller 50, 60, 100, 110, see e.g. at least Abstract, ¶ 14, Fig. 1, and related text) programmed to: 
generate a signal indicative of a total torque demand [intended to brake the vehicle based on a difference between a desired wheel slip ratio and an actual wheel slip ratio] (e.g. at least torque command, driver-requested braking torque, first regeneration torque command, first brake fluid pressure command, second regeneration torque command, second brake fluid pressure command, see e.g. at least Abstract, ¶ 6, 16-24, Fig. 2-6, and related text, controlling the torque commands based upon the difference between actual wheel slip ratios and predetermined and target slip ratios);
adjust a regenerative braking torque of the electric machine based on a product of the signal and/or a first weighting coefficient [intended to maintain or drive actual wheel slip at or toward the desired wheel slip] (id., calculating and outputting a first regeneration torque command value based on a basic driver request torque and a result of a regeneration torque command value, and further calculating and outputting a second regeneration torque command value based on the torque of the first regeneration torque command so that a wheel slip ratio s is a present target motor slip ratio Sm);
adjust a friction braking torque of the friction brakes based on a product of the signal and/or a second weighting coefficient [intended to maintain or drive actual wheel slip at or toward the desired wheel slip] (id., calculating and outputting a first brake fluid pressure command value based on the driver-request braking force, and further calculating and outputting a second brake fluid pressure command value based on the fluid pressure of the first brake fluid pressure command value so that a wheel slip ratio is a present target brake slip ratio Sb);
further adjust the regenerative braking torque based on a closed-loop control that includes a regenerative braking torque compensation control block and/or a feedback control [intended to maintain or drive actual wheel slip at or toward the desired wheel slip] (id., determining, via the regeneration friction distribution control unit 200 and the motor ABS control unit 300, the first and second regeneration torque command values by performing regeneration torque feedback control to control the wheel slip ratios toward target slip ratios); and
further adjust the regenerative braking torque of the electric machine based on a feed-forward compensator [intended to maintain or drive actual wheel slip at or toward the desired wheel slip] (see e.g. at least ¶ 17-18, 25, Fig. 3, 5-6, and related text, calculating the first regeneration torque command and the second regeneration torque command based upon, inter alia, estimated vehicle speed).

Regarding claim 5, Suzuki discloses that the feedback control includes adjusting the regenerative braking torque based on a difference between a product of the signal and/or a regenerative braking weighting coefficient and/or an estimated regenerative braking torque (see e.g. at least Abstract, ¶ 6, 16-24, Fig. 2-6, and related text).

Regarding claim 6, Suzuki discloses that the estimated regenerative braking torque is based on an electrical current being generated by the electric machine (see e.g. at least Abstract, ¶ 6, 16-24, Fig. 2-6, and related text).

Regarding claim 7, Suzuki discloses that the estimated regenerative braking torque is further based on a speed of the vehicle wheel and a wheel slip (see e.g. at least Abstract, ¶ 6, 16-24, Fig. 2-6, and related text).

Regarding claim 12, Suzuki discloses that the feed-forward compensator is based on transfer functions that represent dynamics of the electric machine, dynamics of the friction brakes, and dynamics of a drivetrain and a transmission of the vehicle (see e.g. at least ¶ 17-18, 25, Fig. 3, 5-6, and related text).

Regarding claim 13, Suzuki discloses a vehicle (e.g. at least electric vehicle, see e.g. at least Abstract, ¶ 6, Fig. 1, and related text) comprising:
an electric machine [intended to recharge a battery during regenerative braking] (e.g. at least electric motor 1, see e.g. at least Abstract, ¶ 15, Fig. 1-3, and related text);
friction brakes [intended to apply torque to wheels of the vehicle [intended to slow the vehicle]] (e.g. at least hydraulic unit 5, see e.g. at least Abstract, ¶ 14, Fig. 1, and related text); and
a controller (e.g. at least controller 50, 60, 100, 110, see e.g. at least Abstract, ¶ 14, Fig. 1, and related text) programmed to: 
generate a signal indicative of a total torque demand [intended to brake the vehicle based on a difference between a desired wheel slip ratio and an actual wheel slip ratio] (e.g. at least torque command, driver-requested braking torque, first regeneration torque command, first brake fluid pressure command, second regeneration torque command, second brake fluid pressure command, see e.g. at least Abstract, ¶ 6, 16-24, Fig. 2-6, and related text, controlling the torque commands based upon the difference between actual wheel slip ratios and predetermined and target slip ratios);
adjust a regenerative braking torque of the electric machine based on a product of the signal and/or a regenerative braking weighting coefficient [intended to maintain or drive actual wheel slip at or toward the desired wheel slip] (id., calculating and outputting a first regeneration torque command value based on a basic driver request torque and a result of a regeneration torque command value, and further calculating and outputting a second regeneration torque command value based on the torque of the first regeneration torque command so that a wheel slip ratio s is a present target motor slip ratio Sm);
adjust a friction braking torque of the friction brakes based on a product of the signal and/or a friction braking weighting coefficient [intended to maintain or drive actual wheel slip at or toward the desired wheel slip] (id., calculating and outputting a first brake fluid pressure command value based on the driver-request braking force, and further calculating and outputting a second brake fluid pressure command value based on the fluid pressure of the first brake fluid pressure command value so that a wheel slip ratio is a present target brake slip ratio Sb); and 
further adjust the regenerative braking torque of the electric machine based on a closed-loop control [intended to maintain or drive actual wheel slip at or toward the desired wheel slip] (id., determining the first and second regeneration torque command values by performing regeneration torque feedback control).

Regarding claim 14, Suzuki discloses that the closed-loop control includes adjusting the regenerative braking torque based on a difference between a product of the signal and/or a regenerative braking weighting coefficient and/or an estimated regenerative braking torque.

Regarding claim 15, Suzuki discloses that the estimated regenerative braking torque is based on an electrical current being generated by the electric machine (see e.g. at least Abstract, ¶ 6, 16-24, Fig. 2-6, and related text).

Regarding claim 16, Suzuki discloses that the estimated regenerative braking torque is further based on a speed of the vehicle (see e.g. at least Abstract, ¶ 6, 16-24, Fig. 2-6, and related text).

Regarding claim 17, Suzuki discloses that the closed-loop control includes further adjusting the regenerative braking torque based on a regenerative braking torque compensation control block (see e.g. at least Abstract, ¶ 6, 16-24, Fig. 2-6, and related text).

Regarding claim 19, Suzuki discloses that the controller is programmed to further adjust the regenerative braking torque of the electric machine based on a feed-forward compensator [intended to maintain or drive actual wheel slip at or toward the desired wheel slip] (see e.g. at least ¶ 17-18, 25, Fig. 3, 5-6, and related text).
 
Regarding claim 20, Suzuki discloses that the feed-forward compensator is based on transfer functions that represent dynamics of the electric machine, dynamics of the friction brakes, and dynamics of a drivetrain and a transmission of the vehicle (see e.g. at least ¶ 17-18, 25, Fig. 3, 5-6, and related text).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Wu (US 2012/0280562 A1).

Regarding claim 3, Wu teaches limitations not expressly disclosed by Suzuki including namely: that a regenerative braking torque compensation control block is a PID controller (see e.g. at least ¶ 15, 52, Fig. 2, and related text).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Suzuki by configuring that the regenerative braking torque compensation control block is a PID controller as taught by Wu in order to allocate braking force between the friction brake and the motor/generator operating in the regenerative braking mode based on the stability of the vehicle and the wheel and enabling greater use of regenerative braking, and, thus, greater recapture of energy from the vehicle (Wu: ¶ 3-6).

Regarding claim 8, Wu teaches limitations not expressly disclosed by Suzuki including namely: that a regenerative braking torque compensation control block is a PID controller (see e.g. at least ¶ 15, 52, Fig. 2, and related text).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Suzuki by configuring that the regenerative braking torque compensation control block is a PID controller as taught by Wu in order to allocate braking force between the friction brake and the motor/generator operating in the regenerative braking mode based on the stability of the vehicle and the wheel and enabling greater use of regenerative braking, and, thus, greater recapture of energy from the vehicle (Wu: ¶ 3-6).

Regarding claim 10, Wu teaches limitations not expressly disclosed by Suzuki including namely: that a regenerative braking torque compensation control block is a fuzzy logic controller (see e.g. at least Abstract, ¶3-6, 15-17, Fig. 2, and related text)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Suzuki by configuring that the regenerative braking torque compensation control block is a fuzzy logic controller as taught by Wu in order to allocate braking force between the friction brake and the motor/generator operating in the regenerative braking mode based on the stability of the vehicle and the wheel and enabling greater use of regenerative braking, and, thus, greater recapture of energy from the vehicle (Wu: ¶ 3-6).

Regarding claim 18, Wu teaches limitations not expressly disclosed by Suzuki including namely: that a regenerative braking torque compensation control block is a PID controller (see e.g. at least ¶ 15, 52, Fig. 2, and related text).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Suzuki by configuring that the regenerative braking torque compensation control block is a PID controller as taught by Wu in order to allocate braking force between the friction brake and the motor/generator operating in the regenerative braking mode based on the stability of the vehicle and the wheel and enabling greater use of regenerative braking, and, thus, greater recapture of energy from the vehicle (Wu: ¶ 3-6).
 that the regenerative braking torque compensation control block is one of a PID controller, an adaptive model predictive controller, a fuzzy logic controller, or a neural network controller (see e.g. at least ¶ 17-18, 25, Fig. 3, 5-6, and related text).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Weng (Weng C. “Adaptive model predictive control for hybrid electric vehicles power management” (2013)).

Regarding claim 9, Weng teaches limitations not expressly disclosed by Suzuki including namely: that a regenerative braking torque compensation control block is an adaptive model predictive controller (e.g. at least AMPC controller, see e.g. at least § 3, Fig. 4-5, and related text).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Suzuki by configuring that the regenerative braking torque compensation control block is an adaptive model predictive controller as taught by Weng in order to improve the total fuel economy and reduce fuel consumption (Weng: § 5).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Antanaitis (US 2009/0187320 A1).

Regarding claim 11, Antanaitis teaches limitations not expressly disclosed by Suzuki including namely: that a regenerative braking torque compensation control block is a neural network controller (see e.g. at least ¶ 37, 46, 66, Fig. 1, and related text).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Suzuki by configuring that the regenerative braking torque compensation control block is a neural network controller as taught by Yazhemsky in order to utilize a neural network model for predicting an expected braking friction value and an adaptive model for adjusting an output of the neural network model in response to a calculated system error trip (Antanaitis: ¶ 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571)270-3980.  The examiner can normally be reached on M-Th and every other F (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES J HAN/Primary Examiner, Art Unit 3662